Exhibit 10 (viii)

STATE OF NORTH CAROLINA

COUNTY OF HARNETT

EMPLOYMENT AGREEMENT

THIS AGREEMENT entered into as of January 14, 2008 by and between NEW CENTURY
BANK (hereinafter referred to as the “Bank”), NEW CENTURY BANCORP, INC.
(hereinafter referred to as the “Company”) and J. DANIEL FISHER (hereinafter
referred to as “Employee”).

W I T N E S S E T H:

WHEREAS, the expertise and experience of Employee in the financial institutions
industry are extremely valuable to the Company and the Bank; and

WHEREAS, it is in the best interests of the Bank, the Company and the Company’s
shareholders to maintain an experienced and sound executive management team to
manage the Bank and to further the Company’s overall strategies to protect and
enhance the value of the shareholders’ investments; and

WHEREAS, the Bank, the Company and Employee desire to enter into this Agreement
to establish the scope, terms and conditions of Employee’s employment by the
Bank; and

WHEREAS, the Bank, the Company and Employee desire to enter into this Agreement
also to provide Employee with security in the event of a change of control of
the Bank and to ensure the continued loyalty of Employee during any such change
of control in order to maximize shareholder value as well as the continued safe
and sound operation of the Bank.

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Bank, the Company and Employee hereby agree as follows:

1. Employment. The Bank hereby agrees to employ Employee, and Employee hereby
agrees to serve as an officer of both the Bank and the Company, all upon the
terms and conditions stated herein. As an officer of the Bank and the Company,
Employee will (i) serve as Executive Vice President and Chief Credit Officer,
and (ii) have such other duties and responsibilities, and render to the Bank and
the Company such other management services, as are customary for persons in
Employee’s position or as shall otherwise be reasonably assigned to him from
time to time by the Bank and/or the Company. Employee shall faithfully and



--------------------------------------------------------------------------------

diligently discharge his duties and responsibilities under this Agreement and
shall use his best efforts to implement the policies established by the Bank and
the Company. Employee hereby agrees to devote such number of hours of his
working time and endeavors to the employment granted hereunder the parties
hereto shall deem to be necessary to discharge his duties hereunder, and, for so
long as employment hereunder shall exist, Employee shall not engage in any other
occupation which requires a significant amount of Employee’s personal attention
during the Bank’s regular business hours or which otherwise interferes with
Employee’s attention to or performance of his duties and responsibilities as an
officer of the Bank and the Company hereunder except with the prior written
consent of the Bank or the Company. However, nothing herein contained shall
restrict or prevent Employee from personally, and for Employee’s own account,
trading in stocks, bonds, securities, real estate or other forms of investment
for Employee’s own benefit so long as said activities do not interfere with
Employee’s attention to or performance of his duties and responsibilities as an
officer of the Bank and the Company hereunder, and provided further, that such
activities do not amount, in the Bank’s sole discretion, to direct competition
with the Bank.

2. Compensation. For all services rendered by Employee to the Bank and the
Company under this Agreement, the Bank shall pay Employee a base salary at a
rate of One Hundred Eighty-Five Thousand and 00/100 Dollars ($185,000.00) per
annum. The rate of such salary shall be reviewed by the Board of Directors of
the Bank not less often than annually during the term of this Agreement and may
be increased, but not decreased, during the term hereof, provided however, that
the Board of Directors may decrease the rate of salary payable hereunder in the
event that Employee is demoted for Cause (as such term is defined in Paragraph
6(d) hereof) or in the event that Employee voluntarily accepts a position with
the Bank that involves a material reduction in duties or responsibilities.
Salary paid under this Agreement shall be payable in cash not less frequently
than monthly. All compensation hereunder shall be subject to customary
withholding taxes and such other employment taxes as are required by law. Should
a Change in Control (as defined in Paragraph 8) of the Bank occur while Employee
is subject to the provisions of this Agreement, Employee’s base salary shall be
increased not less than six percent (6%) annually during the term of this
Agreement.

 

2



--------------------------------------------------------------------------------

In addition to the foregoing, Employee shall be entitled to receive a one-time
bonus payment of Twenty-Five Thousand and 00/100 Dollars ($25,000.00) payable on
or before January 31, 2008.

3. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.
Subject to the terms and conditions of this Agreement, Employee shall be
entitled to participate in any and all employee benefit programs and
compensation plans from time to time maintained by the Bank and available to all
employees of the Bank, all in accordance with the terms and conditions
(including eligibility requirements) of such programs and plans of the Bank,
resolutions of the Bank’s Board of Directors establishing such programs and
plans, and the Bank’s normal practices and established policies regarding such
programs and plans.

In addition to the other compensation and benefits described in this Agreement,
the Bank shall:

(i) Provide Employee with five (5) weeks of paid vacation leave per year and ten
(10) days of paid sick leave per year, notwithstanding the policy of the Bank
for all other employees. Such vacation leave and sick leave shall be in addition
to federal banking holidays, which shall be paid holidays;

(ii) Reimburse Employee for the following relocation expenses incurred by him
and documented to the reasonable satisfaction of the Bank: (1) moving expenses;
(2) realtor’s commissions for the sale of his current primary residence;
(3) closing costs associated with his purchase of a new primary residence; and
(4) rental payments associated with his transitional residence;

(iii) Reimburse Employee for all reasonable expenses incurred by him in the
performance of his duties under this Agreement and documented to the reasonable
satisfaction of the Bank pursuant to established policies;

(iv) Pay expenses associated with Employee’s membership in one (1) country club,
including initiation fees and monthly dues not to exceed $7,500 per year,
provided that Employee shall be responsible for all personal expenses for use of
such club;

(v) Provide Employee major medical insurance coverage under a policy at least
equivalent to the major medical insurance coverage generally provided to active
full-time employees of the Bank from time to time and which shall include, at a
minimum, payment of

 

3



--------------------------------------------------------------------------------

100% of Employee’s portion of the Bank’s PPO 80/20 Plan and 50% of Employee’s
portion of dental insurance coverage (if elected);

(vi) Provide Employee with life insurance coverage, which coverage shall be in
an amount equal to at least twice Employee’s annual base salary;

(vii) Within thirty (30) days of commencement of Employee’s employment
hereunder, grant incentive stock options to Employee under the Company’s 2000
Incentive Stock Option Plan to purchase 3,000 shares of common stock as
authorized under said Plan, which options shall be subject to a three-year
vesting schedule and grant incentive stock options to Employee under the
Company’s 2004 Incentive Stock Option Plan to purchase 7,000 shares of common
stock as authorized under said Plan, which options shall be subject to a
five-year vesting schedule. All such options shall have an exercise price equal
to the fair market value of the Company’s common stock on the date of grant;

(viii) Permit Employee to participate in incentive or bonus compensation plans
existing on the date of this Agreement or adopted by the Bank during the term of
this Agreement;

(ix) Permit Employee to participate (to the extent permissible under applicable
laws and regulations) in all savings, pension and retirement plans, policies and
programs applicable generally to all employees of the Bank. Without limiting the
foregoing, such plans shall include the Bank’s 401(k) Savings Plan;

(x) Provide Employee with a car allowance in the amount of One Thousand and
00/100 Dollars ($1,000.00) per month. Employee shall be responsible for taxes,
insurance and maintenance and fuel expenses incurred with regard to the
automobile; and

(xi) Permit Employee to participate in any other fringe benefits which are now,
or may hereafter become, applicable to the Bank’s other executive officers.

4. Term. Unless sooner terminated as provided in this Agreement and subject to
the right of either Employee or the Bank to terminate Employee’s employment at
any time as provided herein, the initial term of this Agreement and Employee’s
employment with the Bank hereunder shall be for a period commencing on the date
hereof and continuing for a period of three (3) years. Upon each anniversary of
the execution hereof, the term of this Agreement shall automatically be extended
for an additional one (1) year period, unless written notice from

 

4



--------------------------------------------------------------------------------

the Bank or Employee is received 90 days prior to anniversary of the execution
hereof notifying the other party that this Agreement shall not be further
extended.

5. Confidentiality; Non-Solicitation. Employee hereby acknowledges and agrees
that (i) in the course of his service as an officer of the Bank, he will gain
substantial knowledge of and familiarity with the Bank’s customers and its
dealings with them, and other information concerning the Bank’s business, all of
which constitutes valuable assets and privileged information that is
particularly sensitive due to the fiduciary responsibilities inherent in the
banking business; and, (ii) in order to protect the Bank’s interest in and to
assure it the benefit of its business, it is reasonable and necessary to place
certain restrictions on Employee’s disclosure of information about the Bank’s
business and customers. For that purpose, and in consideration of the agreements
of the Bank and the Company contained herein, Employee covenants and agrees as
provided below.

(a) Non-Solicitation Covenant. During a period of two (2) years following the
effective date of termination of this Agreement or Employee’s employment with
the Bank for any reason, Employee will not (i) solicit, or assist any other
Financial Institution or other Person in soliciting, directly or indirectly, in
one or a series of transactions, any Customer, supplier, vendor or other service
provider of the Bank or any affiliate of the Bank for the purpose of providing a
service that the Bank, or any affiliate of the Bank, provides; or (ii) induce,
or assist any other Financial Institution or other Person in inducing, directly
or indirectly, in one or a series of transactions, any then or former employees
or service providers to terminate their employment with, or service to, the Bank
or the Company or otherwise interfere with employment relationships between the
Bank and its employees. The Bank (or its designee) shall have sole and absolute
discretion to determine if any of the activities described in this Paragraph
5(a) have occurred.

For the purposes of this Paragraph 5, the following terms shall have the
meanings set forth below:

Customer. The term “Customer” means any Person with whom, at any time during the
one-year period preceding and including the effective date of termination of
this Agreement or Employee’s employment with the Bank for any reason, the Bank
has had a depository, loan and/or other banking relationship.

 

5



--------------------------------------------------------------------------------

Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit
union, or any holding company for or corporation that owns or controls any such
entity, or any other Person engaged in the business of making loans of any type
or receiving deposits, other than the Bank.

Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

(b) Confidentiality Covenant. Employee covenants and agrees that any and all
data, figures, projections, estimates, lists, files, records, documents, manuals
or other such materials or information (financial or otherwise) relating to the
Bank and its banking business, regulatory examinations, financial results and
condition, lending and deposit operations, customers (including lists of the
Bank’s customers and information regarding their accounts and business dealings
with the Bank), policies and procedures, computer systems and software,
shareholders, employees, officers and directors (herein referred to as
“Confidential Information”) are proprietary to the Bank and are valuable,
special and unique assets of the Bank’s business to which Employee will have
access during his employment with the Bank. Employee agrees that (i) all such
Confidential Information shall be considered and kept as the confidential,
private and privileged records and information of the Bank, and (ii) at all
times during the term of his employment with the Bank and following the
termination of this Agreement or his employment for any reason, and except as
shall be required in the course of the performance by Employee of his duties on
behalf of the Bank or otherwise pursuant to the direct, written authorization of
the Bank, Employee will not: divulge any such Confidential Information to any
other Person or Financial Institution; remove any such Confidential Information
in written or other recorded form from the Bank’s premises; or make any use of
any Confidential Information for his own purposes or for the benefit of any
Person or Financial Institution other than the Bank. However, following the
termination of Employee’s employment with the Bank, this subparagraph (b) shall
not apply to any Confidential Information which then is in the public domain
(provided that Employee was not responsible, directly or indirectly, for
permitting such Confidential Information to enter the public domain without the
Bank’s consent), or which is obtained by Employee from a third party which or
who is not obligated under an agreement of confidentiality with respect to such
information.

 

6



--------------------------------------------------------------------------------

(c) Remedies for Breach. Employee understands and agrees that a breach or
violation by him of the covenants contained in Paragraph 5(a) and 5(b) of this
Agreement will be deemed a material breach of this Agreement and will cause
irreparable injury to the Bank, and that it would be difficult to ascertain the
amount of monetary damages that would result from any such violation. In the
event of Employee’s actual or threatened breach or violation of the covenants
contained in Paragraph 5 (a) or 5(b), the Bank shall be entitled to bring a
civil action seeking an injunction restraining Employee from violating or
continuing to violate those covenants or from any threatened violation thereof,
or for any other legal or equitable relief relating to the breach or violation
of such covenant. Employee agrees that, if the Bank institutes any action or
proceeding against Employee seeking to enforce any of such covenants or to
recover other relief relating to an actual or threatened breach or violation of
any of such covenants, Employee shall be deemed to have waived the claim or
defense that the Bank has an adequate remedy at law and shall not urge in any
such action or proceeding the claim or defense that such a remedy at law exists.
However, the exercise by the Bank of any such right, remedy, power or privilege
shall not preclude the Bank or its successors or assigns from pursuing any other
remedy or exercising any other right, power or privilege available to it for any
such breach or violation, whether at law or in equity, including the recovery of
damages, all of which shall be cumulative and in addition to all other rights,
remedies, powers or privileges of the Bank.

Notwithstanding anything contained herein to the contrary, Employee agrees that
the provisions of Paragraph 5(a) and 5(b) above and the remedies provided in
this Paragraph 5(c) for a breach by Employee shall be in addition to, and shall
not be deemed to supersede or to otherwise restrict, limit or impair the rights
of the Bank under the Trade Secrets Protection Act contained in Article 24,
Chapter 66 of the North Carolina General Statutes, or any other state or federal
law or regulation dealing with or providing a remedy for the wrongful
disclosure, misuse or misappropriation of trade secrets or other proprietary or
confidential information.

(d) Survival of Covenants. Employee’s covenants and agreements and the Bank’s
rights and remedies provided for in this Paragraph 5 shall survive any
termination of this Agreement or Employee’s employment with the Bank.

 

7



--------------------------------------------------------------------------------

6. Termination and Termination Pay.

(a) Employee’s employment under this Agreement may be terminated at any time by
Employee upon sixty (60) days written notice to the Bank. Upon such termination,
Employee shall be entitled to receive compensation through the effective date of
such termination; provided, however, that the Bank, in its sole discretion, may
elect for Employee not to serve out part or all of said notice period.

(b) Employee’s employment under this Agreement shall be terminated upon the
death of Employee during the term of this Agreement. Upon any such termination,
Employee’s estate shall be entitled to receive any compensation due to Employee
computed through the last day of the calendar month in which his death shall
have occurred but which remains unpaid.

(c) In the event Employee becomes disabled under the term of his employment
hereunder and it is determined by the Bank, through consultation with an
independent third party, that Employee is permanently unable to perform his
duties under this Agreement, the Bank shall continue to compensate Employee at
the level of compensation described in Paragraph 2 above, and shall continue to
provide Employee each of the other benefits set forth or described in this
Agreement, for the remaining term of this Agreement, less any other payments
provided under any disability income plan of the Bank which is applicable to
Employee. In the event of any disagreement between Employee and the Bank as to
whether Employee is physically or mentally incapacitated such as will result in
the termination of Employee’s employment pursuant to this Paragraph 6(c), the
question of such incapacity shall be submitted to an impartial and reputable
physician for determination, selected by mutual agreement of Employee and the
Bank or, failing such agreement, by two (2) physicians (one (1) of whom shall be
selected by the Bank and the other by Employee), and such determination of the
question of such incapacity by such physician or physicians shall be final and
binding on Employee and the Bank. The Bank shall pay the reasonable fees and
expenses of such physician or physicians in making any determination required
under this Paragraph 6(c).

(d) The Bank may terminate Employee’s employment at any time for any reason with
or without “Cause” (as defined below). Any termination of Employee’s employment
which is not for “Cause” (as defined below) shall entitle Employee to the
compensation specified in Paragraph 2 above as to salary for the remaining term
of the contract

 

8



--------------------------------------------------------------------------------

and Paragraph 3(v) above as to medical benefits for the remaining term of this
agreement. Any termination of Employee’s employment which is for “Cause” (as
defined below) shall mean that Employee has no further rights to receive
payments for compensation or benefits under this Agreement, with the exception
of any vested benefits of Employee under any employee benefits plan of the Bank
or the Company.

For purposes of this Paragraph 6(d), the Bank shall have “Cause” to terminate
Employee’s employment upon:

(i) A determination by the Bank, in good faith, that Employee (A) has breached
in any material respect any of the terms or conditions of this Agreement, or
(B) is engaging or has engaged in willful conduct which is materially
detrimental to the business prospects of the Bank or which has had or likely
will have a material adverse effect on the Bank’s business or reputation. Prior
to any termination by the Bank of Employee’s employment for a breach, failure to
perform or conduct described in this subparagraph (i), the Bank shall give
Employee written notice which describes such breach, failure to perform or
conduct and if during a period of thirty (30) business days following such
notice Employee cures or corrects the same to the reasonable satisfaction of the
Bank, then this Agreement shall remain in full force and effect. However,
notwithstanding the above, if the Bank has given written notice to Employee on a
previous occasion of the same or a substantially similar breach, failure to
perform or conduct, or of a breach, failure to perform or conduct which the Bank
determines in good faith to be of substantially similar import, or if the Bank
determines in good faith that the then current breach, failure to perform or
conduct is not reasonably curable, then termination under this subparagraph
(i) shall be effective immediately and Employee shall have no right to cure such
breach, failure to perform or conduct.

(ii) The violation by Employee of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any
governmental agency or authority having jurisdiction over the Bank or any of its
affiliates or subsidiaries (a “Regulatory Authority”, including without
limitation the Board of Governors of the Federal Reserve System, the Federal
Reserve Bank of Richmond, Federal Deposit Insurance Corporation, the North
Carolina Commissioner of Banks or any other banking regulator having legal
jurisdiction over the Bank or the Company), which results from Employee’s gross
negligence, willful misconduct or intentional disregard of such law, rule,
regulation, order or

 

9



--------------------------------------------------------------------------------

policy statement and results in any substantial damage, monetary or otherwise,
to the Bank or any of its affiliates or subsidiaries or to the Bank’s
reputation;

(iii) The commission in the course of Employee’s employment with the Bank of an
act of fraud, embezzlement, theft or proven personal dishonesty (whether or not
resulting in criminal prosecution or conviction);

(iv) The conviction of Employee of any felony or any criminal offense involving
dishonesty or breach of trust, or the occurrence of any event described in
Section 19 of the Federal Deposit Insurance Act or any other event or
circumstance which disqualifies Employee from serving as an employee or
executive officer of, or a party affiliated with, the Bank or its bank holding
company;

(v) Employee is removed, suspended or prohibited from participating in the
conduct of the Bank’s affairs by any Regulatory Authority; and,

(vi) The occurrence of any event that results in Employee being excluded from
coverage, or having coverage limited as to Employee as compared to other covered
officers or employees, under the Bank’s then current “blanket bond” or other
fidelity bond or insurance policy covering its directors, officers or employees.

7. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank (or
its successors in interest) shall not be required to make any payment or take
any action under this Agreement if (a) the Bank is declared by any Regulatory
Authority to be insolvent, in default or operating in an unsafe or unsound
manner, or if (b) in the opinion of counsel to the Bank such payment or action
(i) would be prohibited by or would violate any provision of state or federal
law applicable to the Bank, including without limitation the Federal Deposit
Insurance Act and Chapter 53 of the North Carolina General Statutes as now in
effect or hereafter amended, (ii) would be prohibited by or would violate any
applicable rules, regulations, orders or statements of policy, whether now
existing or hereafter promulgated, of any Regulatory Authority, or
(iii) otherwise would be prohibited by any Regulatory Authority.

8. Change in Control Payments and Benefits

(a) In the event that:

 

10



--------------------------------------------------------------------------------

(i) During the term of this Agreement, (x) the Bank terminates Employee’s
employment other than for Cause or Disability; or (y) Employee terminates such
employment following a Termination Event; and

(ii) Such termination pursuant to clause (x) or (y) of Paragraph 8(a)(i) above
occurs within twelve (12) months after a Change in Control (any such termination
meeting the explicit requirements of both Paragraphs 8(a)(i) and 8(a)(ii)
referred to hereinafter as a “Change in Control Termination”), then Employee
shall be entitled to receive the payments and benefits specified in this
Paragraph 8. The date on which the Employee or Bank receives notice in
accordance with Paragraph 6 of the termination of Employee’s employment or
Subparagraph 8(f) of a Change in Control Termination, respectively, shall be
deemed the Change in Control Termination Date.

(b) For the purposes of this Agreement, the term “Change in Control” shall mean
any of the following events:

(i) After the effective date of this Agreement, any “person” (as such term is
defined in Section 7 (j) (8) (A) of the Change in Bank Control Act of 1978),
directly or indirectly, acquires beneficial ownership of voting stock, or
acquires irrevocable proxies or any combination of voting stock and irrevocable
proxies, representing fifty percent (50%) or more of any class of voting
securities of the Bank, or acquires control of in any manner the election of a
majority of the directors of the Bank;

(ii) The Bank consolidates or merges with or into another corporation,
association, or entity, or is otherwise reorganized, where the Bank is not the
surviving corporation in such transaction; or

(iii) All or substantially all of the assets of the Bank are sold or otherwise
transferred to or are acquired by any other corporation, association, or other
person, entity, or group.

Notwithstanding the other provisions of this Paragraph 8, a transaction or event
shall not be considered a Change in Control if (i) prior to the consummation or
occurrence of such transaction or event, Employee and the Bank agree in writing
that the same shall not be treated as a Change in Control for purposes of this
Agreement; or (ii) the transaction is one in which the Bank is reorganizing
itself into the bank holding company form of organization

 

11



--------------------------------------------------------------------------------

whereby the shareholders of the Bank immediately prior to such reorganization
are substantially the same as those immediately after consummation of such
reorganization.

(c) For purposes of this Agreement, the term “Termination Event” shall mean the
occurrence of any of the following events:

(i) Employee is assigned any duties and/or responsibilities that are
inconsistent with his position, duties, responsibilities, or status at the time
of the Change in Control or with his reporting responsibilities or titles with
the Bank in effect at such time;

(ii) Employee’s annual base salary is reduced below the amount in effect as of
the effective date of a Change in Control or as the same shall have been
increased from time to time following such effective date;

(iii) Employee’s life insurance, medical or hospitalization insurance, dental
insurance, stock option plans, stock purchase plans, deferred compensation
plans, management retention plans, retirement plans, or similar plans or
benefits being provided by the Bank to Employee as of the effective date of the
Change in Control are reduced in their level, scope, or coverage, or any such
insurance, plans, or benefits are eliminated, unless such reduction or
elimination applies proportionately to all salaried employees of the Bank who
participated in such benefits prior to such Change in Control; or

(iv) Employee is transferred to a location outside of Cumberland County, North
Carolina and Harnett County, North Carolina, without Employee’s express written
consent.

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.

(d) Upon a Change in Control Termination, the Bank shall pay to Employee in a
lump sum in cash on the earlier of (x) the first day of the seventh month after
the date of the Change in Control Termination Date or (y) the date of Employee’s
death an amount equal to two hundred ninety-nine percent (299%) of Employee’s
base amount as defined in Section 280G(b)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”).

(e) Following a Termination Event which gives rise to Employee’s rights
hereunder, Employee shall have twelve (12) months from the date of occurrence of
the Termination Event to terminate his employment pursuant to this Paragraph 8.
Any such termination shall be deemed to have occurred only upon delivery to the
Bank or any successor

 

12



--------------------------------------------------------------------------------

thereto, of written notice of termination which describes the Change in Control
and Termination Event. If Employee does not so terminate his employment within
such twelve (12) month period, Employee shall thereafter have no further rights
hereunder with respect to that Termination Event, but shall retain rights, if
any, hereunder with respect to any other Termination Event as to which such
period has not expired.

(f) Survival. Employee’s rights and benefits under this Paragraph 8 shall
survive any termination of this Agreement or Employee’s employment.

9. Additional Agreements.

(a) The parties acknowledge that Employee may be subject to certain
non-competition covenants (the “Prior Non-Compete”) contained in an employment
agreement with Employee’s former employer, Gateway Bank & Trust Company,
Elizabeth City, North Carolina (“Gateway”). Employee believes that his
acceptance of employment with the Bank pursuant to this Agreement will not
violate any covenant contained in the Prior Non-Compete. Notwithstanding any
other provision contained in this Agreement, in the event that Gateway notifies
Employee in writing that (i) Employee is in violation of the Prior Non-Compete
and (ii) that Gateway intends to cease making payments to Employee pursuant to
the Prior Non-Compete and/or take legal action as a result of such alleged
violation of the Prior Non-Compete, then the parties hereto agree that Bank may
terminate Employee or that Employee may resign, and that in either such
circumstance, the Bank shall continue to provide Employee the insurance benefits
called for by Paragraph 3(v) hereof for a period of one (1) year and shall pay
to Employee in a lump sum in cash on the earlier of (x) the first day of the
seventh month after the date of the such termination or resignation or (y) the
date of Employee’s death, an amount equal to 100% percent (100%) of Employee’s
then current base salary.

(b) Survival. Employee’s rights and benefits under this Paragraph 9 shall
survive any termination of this Agreement or Employee’s employment.

10. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, consolidation, purchase or otherwise, all or
substantially all of the assets of the Bank.

 

13



--------------------------------------------------------------------------------

(b) The Bank is contracting for the unique and personal skills of Employee.
Therefore, Employee shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

11. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties hereto. No waiver by either party
hereto, at any time, of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No amendments or additions to
this Agreement shall be binding unless in writing and signed by both parties,
except as herein otherwise provided.

12. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
North Carolina, except to the extent that federal law shall be deemed to apply.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14. Section 409A Compliance. Employee and the Bank intend that their exercise of
authority or discretion under this Agreement shall comply with Section 409A of
the Code. In that regard, if any provision of this Agreement is ambiguous as to
its satisfaction of the requirements of Section 409A, such provision shall
nevertheless be applied in a manner consistent with those requirements. The Bank
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting Employee to additional tax or interest,
and the Bank shall not be required to incur additional compensation expense as a
result of the reformed provision. References in this Agreement to Section 409A
of the Code include rules, regulations and guidance of general application
issued by the Department of Treasury under Section 409A of the Code.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal and in
such form as to be binding as of the day and year first hereinabove written.

 

NEW CENTURY BANCORP, INC. By:  

/s/ William L. Hedgepeth, II

  William L. Hedgepeth, II, President & CEO

 

ATTEST:

/s/ Brenda Bonner

Corporate Secretary

 

NEW CENTURY BANK By:  

/s/ William L. Hedgepeth, II

  William L. Hedgepeth, II, President & CEO

 

ATTEST:

/s/ Brenda Bonner

Corporate Secretary

 

/s/ J. Daniel Fisher

J. Daniel Fisher

 

15